Case 1:17-mc-00404-GHW Document 27 Filed 01/27/21 Page 1of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

In re Motion by the United States Securities 15 Misc. ( )

and Exchange Commission for

Nondisclosure Orders FILED UNDER SEAL AND EX PARTE
ORDER

The United States Securities and Exchange Commission (the “Commission”) has
motioned, under 18 U.S.C. § 2705(b), for an order directing Apple Inc., an electronic
communications service and/or remote computing service provider, not to give notice to its
customer, subscriber, or any other person, of one or more administrative subpoenas to be issued
to Apple Inc. in connection with the Commission’s investigation numbered NY-09547 and titled
Trading in the Securities of Elizabeth Arden.

The Court finds, under 18 U.S.C. § 2705(b), that “there is reason to believe that
notification of the existence of the... subpoena... will result in... (3) destruction of or
tampering with evidence; . . . or (5) otherwise seriously jeopardizing an investigation.”

IT 18 THEREFORE ORDERED under 18 U.S.C. § 2705(b) that Apple Inc. shall not
disclose the existence of the motion, this Order, or subpoenas in this investigation fo its
subscriber, customer, or any other person, unless and until otherwise authorized to do so by the
Court, except that Apple Inc. may disclose the motion, this Order, or subpoenas in this
investigation to an attorney for Apple Inc. for the purpose of receiving legal advice.

IT IS FURTHER ORDERED that the Commission will provide an update to this Court
within every 180 days from the issuance of this Order concerning the status of the investigation

and the continued justification, if any, for this Order.

 
Case 1:17-mc-00404-GHW Document 27 Filed 01/27/21 Page 2 of 2

IT IS FURTHER ORDERED that the Commission shall notify Apple Inc. within 30 days
of the conclusion of the Commission’s investigation described in the motion, unless such period

is extended by the court in accordance with 18 U.S.C. § 2705(b). After such notification, Apple

Qewars! ft, ZoO\4

van lend
otherwise cy te,

  
 
   

Inc, shall no longer be bound by the nondisclosur

 
   
 

IT IS FURTHER ORDERED that tWe motion and this Order are sealed unt

ordered by the Court.

JK so 2

United States Distict Judge

\
Coe aw Gasedd

Dated: le hia | Lt

 

Man oer Over 4 ZONA rdesd

overusne, ordsered Sn Quake.

see ¢ Wal Sees AX
S

 

 
